~~rrarr6N. TEXASI 78711



                            November 30, 1973


The Honorable Joe Carroll                        Opinion No.   H- 169
District Attorney
P. 0. Box 684                                    Re:   Cost of transporting
Belton, Texas 76513                                    prisoners in multi-city
                                                       countie 8
Dear Mr.   Carroll:

      In your opinion request you advise that:

                    “Belton is the County Seat of Bell County, but
            it is less than a third the size of either Temple or
            Killeen.    The County Jail is in Belton, but by far the
                . .
            maJorlty of the arrests are made in either of the afore-
            mentioned larger cities.    We have a problem with
            reference to the transfer of Felony prisoners to the
            County Jail. ”

       The problem concerns whether the time. trouble and expense required
to transport prisoners from Temple and Killeen to the county jail in Belton
should fall on the police of tho6e respective cities or upon the sheriff of Bell
County.

      There  are no statutes or cases specifically answering your problem.
The problem i6 one that is usually worked out by agreement in multi-citied
counties similar to Bell County.

       We believe two circumstances indicate that the sheriff of Bell County
i6 responsible for the prisoners after they are taken before a magi6trate in
Temple or Killeen and committed to the county jail.     The first is juricldictional.
The juri6diction of the police ends with their city limit8 except in rpecified
circum6tances; the sheriff’6 juri6diction i6 county-wide.

      The second is Article   2.16,   Texas Code of Criminal Procedure,     which
provides:




                                      p. 775
The Honorable Joe Carroll,    page 2 (H-169)




                   “When a prisoner is committed to jail by
            warrant from a magistrate or court, he shall be
            placed in jail by the sheriff. It is a violation of
            duty on the part of any sheriff to permit a defen-
            dant so committed to remain out of jail, except
            that he may, when a defendant is committed for
            want of bail, or when he arrest6 in a bailable
            case, give the person arrested a reasonable time
            to procure bail; but he shall so guard the accused
            a6 to prevent escape. ”

       In the absence of specific statute, we believe that the 6heriff’s duty
to see that the prisoner is “placed in jail” after commitment by a magis-
trate impliedly requires the sheriff to transport the prisioners from the
place where the magistrate commits him to the county jail.

                             SUMMARY

                . It is the duty of the sherlff to see that pris-
            oners committed to the county jail by a magi6trate
            in a city outside the county seat are hansported to
            the county jail.




                                   Attorney Genera .I of Texas




DAVID M. KENDALL,       Chairman
Opinion Committee




                                   p. 776